Citation Nr: 1647939	
Decision Date: 12/23/16    Archive Date: 01/06/17

DOCKET NO.  11-06 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for an esophageal and stomach disorder, claimed as gastroesophageal reflux disease, an eating disorder, and a disorder manifested by a partial loss of the stomach and esophagus, as a result of the discontinuance of VA treatment on January 20, 2006; the discontinuance of VA treatment on January 21, 2006; and the failure to provide VA treatment on January 22, 2006.

2.  Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for empyema of the pleura (left lower lung) secondary to Boerhaave syndrome, as a result of the discontinuance of VA treatment on January 20, 2006; the discontinuance of VA treatment on January 21, 2006; and the failure to provide VA treatment on January 22, 2006.

3.  Entitlement to service connection for restrictive lung disease as secondary to empyema of the pleura (left lower lung).



REPRESENTATION

Veteran represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1982. 

This matter comes to the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The VA RO in Muskogee, Oklahoma, currently has jurisdiction over the Veteran's claims file.

In February 2013, the Veteran had a videoconference hearing before the undersigned Veterans Law Judge and a copy of that hearing has been associated with the electronic record. 

In May 2014, the Board remanded the 1151 claims pertaining to gastrointestinal and lung disorders for further development.

In June 2016, the Board requested an expert opinion from a gastroenterologist at the Veterans Health Administration (VHA).  In August 2016, a VHA gastroenterologist provided an opinion.  In September 2016, the Board requested an expert opinion from a thoracic surgeon  at the VHA.  In November 2016, a VHA thoracic surgeon rendered an opinion.  Although the Board has not provided the Veteran 60 days to respond to the VHA expert opinions, based on the decision below he is not prejudiced by the Board's consideration of this additional evidence without notice and an opportunity to comment.  Bernard v. Brown, 4 Vet. App. 384 (1993).

A November 2014 VA respiratory disorders examination report reflects the following diagnoses and respective dates of diagnoses:  empyema of the pleura (left lower lung) secondary to Boerhaave syndrome, January 22, 2006; and restrictive lung disease due to empyema, April 1, 2009.  This evidence raises a new theory of entitlement for the restrictive lung disease - secondary to the empyema that was diagnosed on January 22, 2006.  Though the RO has not considered this theory of entitlement, in light of the decision below the Veteran is not prejudiced by the Board's consideration of this new theory of entitlement in the first instance.  Id.  

The Veteran is claiming that his disorders are related to separate actions by VA on three different days: discontinuance of VA treatment on January 20, 2006; discontinuance of VA treatment on January 21, 2006; and failure to provide VA treatment on January 22, 2006.   The Veteran, however, is claiming that all of the disorders are related to all three days of actions by VA.  Therefore, the Board does not have to separately adjudicate claims for each of three days of actions by VA.

In light of the above, the issues are as stated on the first page of this decision.


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the failure to diagnose an esophageal tear during VA treatment on January 21, 2006, resulted in an additional disability involving the stomach and esophagus.

2.  On January 22, 2006, the Veteran had an empyema of the pleura (left lower lung) secondary to Boerhaave syndrome.

3.  The evidence is in equipoise as to whether the failure to diagnose an esophageal tear during VA treatment on January 21, 2006, resulted in an empyema of the pleura (left lower lung) secondary to Boerhaave syndrome.

3.  The evidence is in equipoise as to whether the failure to diagnose an esophageal tear during VA treatment on January 21, 2006, was caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care.

4.  The weight of evidence shows that the restrictive lung disease was caused by the empyema of the pleura (left lower lung) secondary to Boerhaave syndrome.


CONCLUSIONS OF LAW

1.  Resolving doubt in the Veteran's favor, the criteria for entitlement to compensation for an additional disability involving the stomach and esophagus under the provisions of 38 U.S.C.A. § 1151 have been met.  38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.361 (2015).

2.  Resolving doubt in the Veteran's favor, the criteria for entitlement to compensation for empyema of the pleura (left lower lung) secondary to Boerhaave syndrome under the provisions of 38 U.S.C.A. § 1151 have been met.  38 U.S.C.A. §§ 1151, 5107; 38 C.F.R. §§ 3.102, 3.361.

3.  The restrictive lung disease was caused by the empyema of the pleura (left lower lung) secondary to Boerhaave syndrome.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (a).  The requirements of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) have been met.  Given the decision below, a detailed explanation of how VA complied with the law and regulations is unnecessary.

Governing law and regulations

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and -  

"(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was - (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable."

In determining whether a veteran has an additional disability, VA compares a veteran's condition immediately before the beginning of the hospital care or medical or surgical treatment upon which the claim is based to a veteran's condition after such care or treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in a veteran's additional disability.  Merely showing that a veteran received care or treatment and that a veteran has an additional disability does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused a veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without a veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Since compensation under 38 U.S.C.A. § 1151 shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a disability for which compensation benefits are being paid under the provisions of 38 U.S.C.A. § 1151.  See 38 C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Analysis

Factual background

The Veteran essentially contends that he sustained additional disability due to negligent medical treatment he received from the VA in January 2006.  He asserts that VA was negligent in its discontinuance of treatment on January 20, 2006; the discontinuance of treatment on January 21, 2006; or the failure to provide treatment on January 22, 2006, at which time the Veteran was sent to the Muskogee Regional Medical Center for treatment.

The Veteran went to the Muskogee VA Medical Center on January 20, 2006, for a possible drug overdose and was released that same day on the grounds that he was stable at the time of discharge from urgent care. The discharge assessment was drug abuse - morphine, cocaine, and cannabinol.  The physician h & p note indicates that the chest X-rays showed no infiltrates.  The chest X-rays report reflects that infiltrates in the left lower lung were noted.  The impression was the following:  "Infiltrates left lower lung, suspect for pneumonia, aspiration is possible appears less likely."

The Veteran went to the Muskogee VA Medical Center on January 21, 2006, for abdominal pain secondary to drug use and was released that same day on the grounds that he was stable at the time of discharge from urgent care.  The physician h & p note indicates that the abdominal series X-rays showed a large amount of bowel gas.  The abdominal series X-rays report reflects the following:  infiltrates in both lower lungs were noted; there was an effusion in the left lower chest involving the left costophrenic angle; and that there was a streak of lucency identified along the left heart border that is most likely secondary to possible air in the mediastinum.  

The Veteran was taken to the Muskogee VA Medical Center via ambulance on January 22, 2006, for a two-day history of severe left lower quadrant abdominal pain but was not admitted.  Instead, the Veteran was sent to the Muskogee Regional Medical Center for treatment where he arrived in extremis.  

The Veteran was hospitalized at that private facility from January 22, 2006, to February 17, 2006, where he underwent a left thoracotomy with primary repair of esophageal perforation on January 22, 2006, and an exploratory thoracotomy with segmental resection of the esophagus on February 1, 2006.  The discharge diagnoses were esophageal rupture or Boerhaave syndrome, and history of withdrawal delirium.  

The Veteran was then hospitalized at the Muskogee VA Medical Center from February 17, 2006, to March 1, 2006.  The discharge diagnoses were status post respiratory failure secondary to drug overdose in January 2006, status post trachea placement and removal, Boerhaave syndrome, and percutaneous endoscopic gastrostomy dependent feeding.  

He was subsequently hospitalized intermittently from mid-March 2006 thru June 2006 at both Muskogee and Oklahoma City VA Medical Centers.  On March 28, 2006, at the Oklahoma City VA Medical Center, he underwent a resection of the distal esophagus and proximal stomach, and an esophagogastrostomy.

A November 2014 VA respiratory disorders examination report reflects the following diagnoses and respective dates of diagnoses:  empyema of the pleura (left lower lung) secondary to Boerhaave syndrome, January 22, 2006; and restrictive lung disease due to empyema, April 1, 2009.  

Additional disability

Therefore, the medical evidence shows current esophageal, stomach, and respiratory disorders.  The next matter is whether there was an additional disability involving the esophagus, stomach, or lungs as a result of the discontinuance of VA treatment on January 20, 2006; the discontinuance of VA treatment on January 21, 2006; and the failure to provide VA treatment on January 22, 2006.

In an April 2009 VA medical opinion, a VA staff surgeon opined that it was unlikely that the esophageal tear was caused by or aggravated by the treatment he received at the VA medical center.

A November 2014 VA examination report reflects that the examiner stated the chest X-rays from January 20, 2006, would not necessarily be sufficient to cause the most prudent physicians to retain the Veteran overnight.  The examiner added that the progression seen on the abdominal series X-rays taken on January 21, 2006, suggests that he was already beginning to have mediastinitis from early esophageal rupture and should have triggered a computed axial tomography (CAT) scan of the thorax and abdomen.  The examiner opined that a CAT scan of the thorax and abdomen could have plausibly caught the Veteran's esophageal rupture at an earlier stage.

The August 2016 VHA opinion reflects that the gastroenterologist opined that while it is possible that an admission on January 20, 2006, might have decreased the Veteran's nausea and vomiting enough to avoid the subsequent and very rare esophageal injury, this possibility was much lower than 50 percent likely.  As for the care on January 21, 2006, the gastroenterologist noted that the presence of mediastinal air on an X-ray indicated that the esophageal tear had already occurred.  The gastroenterologist, however, opined that while there was a delay in diagnosis of the Boerhaave's tear, that delay unlikely changed the ultimate need for surgery.  The gastroenterologist also opined that sending the Veteran to the Muskogee Regional Medical Center on January 22, 2006, did not cause or lead to any additional injuries.

The November 2016 VHA opinion reveals that the thoracic surgeon opined that there was no direct cause towards an additional disability (less than 50 percent probability) regarding the discontinuing of treatment on January 20, 2006.  As for the treatment on January 21, 2006, the surgeon stated that there was a 50 percent or more probability that there was a delay in the diagnosis of the esophageal tear due to treatment on the 21st.  The doctor opined that it was possible (50 percent or more probability) that earlier recognition may have minimized some of the inflammatory changes leading to the leak, repair, and need for subsequent surgery.  In other words, the surgeon concluded that there was an additional disability as to the esophageal perforation from the VA treatment on January 21, 2006, at which time there was a failure to diagnose an esophageal perforation.  With regard to the failure to treat on January 22, 2006, the doctor concluded that there was no direct cause towards an additional disability (less than 50 percent probability).

The weight of evidence shows the VA treatment on January 20, 2006, did not result in an additional disability involving the stomach, esophagus, or lungs.  Both the VA staff surgeon in the April 2009 medical opinion and the VA thoracic surgeon in the November 2016 medical opinion conclude that there was no additional disability from treatment that day.  In the August 2016 opinion, the gastroenterologist concluded that there was a less-than-50-percent probability that an admission on January 20, 2006, would have decreased the Veteran's nausea and vomiting enough to avoid the subsequent esophageal perforation.  

Similarly, the weight of evidence shows the failure to provide VA treatment on January 20, 2006, for the esophageal tear did not result in an additional disability involving the stomach, esophagus, or lungs.  Both VHA experts opined that there was no additional disability from not admitting the Veteran to the VA medical center and instead sending him to a private facility.

As for treatment on January 21, 2006, there is conflicting medical evidence.  The VA staff surgeon in the April 2009 medical opinion concluded that there was no additional disability from treatment that day.  The VA gastroenterologist noted that the presence of mediastinal air on an X-ray indicated that the esophageal tear had already occurred.  The gastroenterologist, however, opined that while there was a delay in diagnosis of the Boerhaave's tear, that delay unlikely changed the ultimate need for surgery.  The gastroenterologist in essence concluded that there was no additional disability even though there was a delay in diagnosis.  The VA thoracic surgeon opined that there was a 50 percent or more probability that earlier recognition may have minimized some of the inflammatory changes leading to the leak, repair, and need for subsequent surgery.  The weight of evidence shows that there was a failure to diagnose the esophageal tear on January 21, 2006.  Both VHA experts concur on the failure to diagnosis but disagree on whether this failure resulted in an additional disability.  In light of the conflicting conclusions, the evidence is in equipoise as to whether the failure to diagnose an esophageal tear during VA treatment on January 21, 2006, resulted in an additional disability involving the stomach and esophagus.

On January 22, 2006, the Veteran had an empyema of the pleura (left lower lung) secondary to Boerhaave syndrome.  As the empyema was caused by the esophageal tear that was not diagnosed on January 21, 2006, the evidence is in equipoise as to whether the failure to diagnose an esophageal tear during VA treatment on January 21, 2006, resulted in an empyema of the pleura (left lower lung) secondary to Boerhaave syndrome.  

Fault

There is conflicting medical evidence on whether there was fault by VA in its failure to diagnose an esophageal tear on January 21, 2006.

In an April 2009 VA medical opinion, the VA staff surgeon opined that the diagnosis and treatment of this esophageal tear was timely and that certainly the management of this disorder was nicely handled by all the contributing health care workers.  The doctor also stated that there was no evidence of negligence or lack of skill of any of the medical professionals.

The November 2014 VA examiner noted that the progression seen on the abdominal series X-rays taken on January 21, 2006, should have triggered a computed axial tomography (CAT) scan of the thorax and abdomen.  The examiner opined that a CAT scan of the thorax and abdomen could have plausibly caught the Veteran's esophageal rupture at an earlier stage.  The examiner, however, did not render an opinion on whether there was fault on the part of VA by not ordering a CAT scan of the thorax and abdomen in particular and in its failure to diagnose the esophageal tear on January 21, 2006, in general.

The VHA gastroenterologist noted that the series of events on January 20, 2006, and January 21, 2006, raised concerns.  The gastroenterologist indicated that it was not clear when the official radiologist reading of these films was available or alerted to the urgent care providers.  The doctor indicated that even today outpatient centers do not immediately get formal readings of weekend X-rays.  The doctor indicated that he did not know what the arrangements are at that VA medical center or what the general standard of care was in 2006.  Put simply, the VHA gastroenterologist did not render an opinion on whether there was fault on the part of VA in its failure to diagnose the esophageal tear on January 21, 2006.

The VHA thoracic surgeon noted that on January 21, 2016, the Veteran's white blood cell count was normal but that he demonstrated a left shift indicating a possible underlying infection.  The doctor added that the findings on the abdominal X-ray were concerning for air in the mediastinum.  The doctor concluded that these findings should have been flagged by radiology as these findings may have been too subtle for a non-radiologist to observe.  The doctor indicated that the requesting provider should have seen the report and taken action.  The surgeon noted that at a minimum a repeat chest X-ray should have been ordered to better evaluate the chest, but that more likely a CT chest scan would have been recommended.  The surgeon stated that the additional testing would potentially have determined the presence of an esophageal tear and would have likely resulted in hospital admission and observation.  The surgeon concluded that there was a greater-than-50-percent probability that the esophageal tear was a foreseeable outcome because esophageal perforation, though rare, is one of the known differential diagnoses of pneumomediastinum.

The report from the VHA thoracic surgeon shows that he in essence concluded that there was fault by VA in its failure to diagnose an esophageal perforation on January 21, 2016.  That expert provided a basis for that opinion.  In light of the conflicting medical opinions, the evidence is in equipoise as to whether the failure to diagnose an esophageal tear during VA treatment on January 21, 2006, was caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care.  

Accordingly, entitlement to compensation under 38 U.S.C.A. § 1151 for a stomach and esophageal disability and for an empyema of the pleura (left lower lung) secondary to Boerhaave syndrome, all as a result of VA treatment in January 2006, is in order.  The benefits sought on appeal are allowed.

Restrictive lung disease

The November 2014 VA examination report shows a diagnosis of a current disability, restrictive lung disease.  The Board is granting compensation benefits under the provisions of 38 U.S.C.A. § 1151 for an empyema of the pleura (left lower lung) secondary to Boerhaave syndrome.  The November 2014 VA examiner diagnosed the restrictive lung disease due to empyema.  That examiner noted that July 2012 chest X-rays showed left sixth rib deformities under his left thoracotomy scar.  The examiner opined that the rib anomalies were as likely as not due to the rib spreader that was appropriately used during his lifesaving thoracic surgery on January 22, 2006.

The weight of evidence shows that the restrictive lung disease was caused by the empyema of the pleura (left lower lung) secondary to Boerhaave syndrome. Therefore, service connection for restrictive lung disease by means of causation is in order.  38 U.S.C.A. §§ 1131, 5107.




ORDER

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a stomach and esophageal disability as a result of VA treatment in January 2006 is granted.

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for an empyema of the pleura (left lower lung) secondary to Boerhaave syndrome as a result of VA treatment in January 2006 is granted.

Entitlement to service connection for restrictive lung disease as secondary to empyema of the pleura (left lower lung) by way of causation is granted.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


